Citation Nr: 0712520	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for bilateral eye 
disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for heart disability, 
to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hyperkeratosis of 
the feet, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  In October 2006, he 
was afforded a hearing before the undersigned Veterans Law 
Judge at the RO.  Transcripts of both hearings are of record.

Following certification of the appeal to the Board, the 
veteran submitted additional medical evidence with a waiver 
of initial consideration of such evidence by the RO. 

In April 2005 the veteran submitted a statement noting that 
he wished to amend his current claim for entitlement to 
service connection for a heart disability to entitlement to 
service connection for hypertension.  The Board notes that 
service connection for hypertension was denied in an 
unappealed rating decision of January 2003.  Therefore, the 
Board construes the veteran's April 2005 statement as a claim 
to reopen a claim for service connection for hypertension.  
The record does not reflect that the RO has addressed this 
claim to reopen.  Therefore, it is referred to the RO for the 
appropriate action.  

The issue of entitlement to service connection for liver 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  No acquired eye disorder was present in service, and the 
veteran' current bilateral eye disability is not 
etiologically related to service or service-connected 
disability.

2.  The veteran does not have a chronic disability of the 
heart.

3.  Chronic hyperkeratosis of the feet was not present in 
service and is not etiologically related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral eye disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of service-connected disability. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  Heart disability was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

3.  Hyperkeratosis of the feet was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of service-connected disability. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in October 2002, prior to its initial adjudication of 
the claims.  In an April 2006 letter, he was provided notice 
concerning the effective-date and disability-evaluation 
elements of his claims and was specifically informed that he 
should submit any pertinent evidence in his possession.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in April 2006.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.




General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Refractive error of the eyes is not a disease or injury for 
VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Bilateral Eye Disability

The veteran contends that service-connection is warranted for 
his impaired vision as it has been worsened by his service-
connected diabetes mellitus.  As a preliminary matter, the 
Board notes that service medical records, to include the 
report of examination for entrance onto active duty, show 
that the veteran was found to have defective vision.  As 
noted above, refractive error is not a disease or injury for 
VA compensation purposes.  Service medical records do not 
show that the veteran was found to have an eye disorder other 
than refractive error.  

With respect to the veteran's contention that service 
connection is warranted for bilateral eye disability because 
it is etiologically related to his service-connected diabetes 
mellitus, the Board notes that a September 2004 VA outpatient 
record indicates that the veteran had diabetes mellitus with 
trace "npdr."  On follow up examination in March 2005, the 
pertinent assessment was that the veteran had a history of 
diabetes mellitus with no retinopathy in either eye.  In 
fact, with the exception of the September 2004 outpatient 
record, the medical evidence uniformly indicates that the 
veteran does not have diabetic retinopathy.  Moreover, the 
record contains a November 2006 letter from the veteran's VA 
optometrist, who prepared the September 2004 outpatient 
record.  He stated that diabetes is a condition that can 
cause retinopathy and that the veteran had a history of 
diabetes with isolated dot heme in the right eye and a 
history of hypertension, but he also stated that the veteran 
did not have retinopathy in either eye and that the dot heme 
in the right eye did not affect the veteran's vision.  He 
added that all prior evaluations of the veteran's eyes had 
revealed no evidence of diabetic retinopathy.  In fact, none 
of the medical evidence shows that the veteran's diabetes 
mellitus has caused or permanently worsened any eye 
disability.  Therefore, service connection is not warranted 
for disability of either eye.




Heart Disability

Service medical records are negative for evidence of any 
heart disorder.  In addition, VA treatment records 
consistently show that he has denied chest pain and that his 
heart was found to have a regular rhythm and rate.  Although 
he complained of an occasional flutter sensation in July 
2002, electrocardiograms in May 2001, May 2004, and September 
2004 were normal, and chest X-rays in May 2004 showed no 
acute processes in the chest.  In fact, none of the medical 
evidence shows that the veteran has been found to have any 
heart disorder.

The Board notes that the evidence of the current presence of 
this claimed disability is limited to the veteran's own 
statements.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render an opinions requiring medical expertise.  
See Espiritu,  492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

Bilateral Hyperkeratosis

The veteran claims that he has bilateral hyperkeratosis of 
his feet from service, or in the alternative, that it was 
caused by his service-connected diabetes mellitus.  
The Board notes that service medical records are negative for 
evidence of this claimed disability.  Although the post-
service medical evidence of record shows that the veteran 
currently has multiple plantar keratoses of his feet, there 
is no post-service medical evidence of this condition until 
many years after the veteran's discharge from service or of a 
nexus between the veteran's foot condition and his military 
service or his service-connected diabetes.  

The veteran was provided a VA examination in October 1998 in 
response to his claim for nonservice-connected pension in 
which he stated he developed hard calluses on the soles of 
his feet during the Army.  The examiner noted several 
hyperkeratotic areas on the veteran's feet and stated it was 
difficult to assess whether these were related to his time in 
service.  Furthermore, at his most recent VA examination in 
September 2005, the examiner concluded that the veteran's 
plantar keratoses were not at least as likely as not related 
to his diabetes.  

The evidence of a nexus between the veteran's bilateral 
hyperkeratosis and his military service or his service-
connected diabetes is also limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for bilateral eye 
disability, to include as secondary to diabetes mellitus, is 
denied.

Entitlement to service connection for heart disability, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hyperkeratosis of the 
feet, to include as secondary to diabetes mellitus, is 
denied.


REMAND

In the October 2002 VCAA letter sent in response to the 
veteran's claim for service connection for liver disability, 
to include hepatitis C, the RO informed the veteran that new 
and material evidence was required to reopen this claim 
because service connection had been denied for hepatitis C in 
a December 1998 rating decision.  The record reflects that 
the December 1998 rating decision denied entitlement to a 
permanent and total rating for pension purposes only.  There 
is no prior unappealed rating decision denying service 
connection for liver disability, and there is no requirement 
that the veteran submit new and material evidence.  Although 
the record reflects that the RO thereafter adjudicated the 
liver claim on a de novo basis, there is nothing in the 
record that satisfies the notice requirements of the VCAA.

In light of these circumstances, the claim for service 
connection for liver disability, to include hepatitis C, is 
REMANDED to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


